Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Allowability Notice is in response to the amendments dated March 12, 2021.
Claims 12-37 are pending.

Allowable Subject Matter
Claims 12-37 are allowed.
The following is an examiner’s statement of reasons for allowance:
The primary reason that claim 12 is allowable is the inclusion of an end connector sized and shaped to seal the proximal end of the working channel and operably connecting the tool actuator with the motion transfer linkage.  This component is not simply a seal at a forceps opening.  The connector acts as both a seal and a part of the kinematic chain for operating the tool.  When combined with the other features, the limitation represents a patentable distinction over the prior art.  Also of note, the claim refers to an “end connector”, which is disclosed in the Specification as element 51, an end sealing means.  The Examiner assumes that the claim language is intended to avoid 112(f) invocation, and clearly is not referring to connectors 8 and 76, which are not related to the tool or working channel as claimed.
Claim 36 is also directed to an endoscope, but here, the details of the motion transfer linkage, notably the different motion patterns, creates the patentable distinction.  Similarly, claim 37 includes details about the structure of the device including a pinion, first and second levers with different lengths, a first arm connected to the second lever, 
For at least these reasons, the claims are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY JAY NEAL whose telephone number is (313)446-4878. The examiner can normally be reached Mon-Fri 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anhtuan Nguyen can be reached on (571)272-4963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/TIMOTHY J NEAL/           Primary Examiner, Art Unit 3795